Citation Nr: 9933024	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94 - 10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, including on an extraschedular basis under  
38 C.F.R. § 3.321(b)(2)(1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  This case was previously before the 
Board in March 1996 and was remanded to the Ro for additional 
development of the evidence.  The requested development was 
not completed because of the appellant's failure to provide 
requested evidence or to report for scheduled VA 
examinations.


FINDINGS OF FACT

1.  The veteran served on active duty during a period of war, 
and his claim for a permanent and total disability rating for 
pension purposes, including on an extraschedular basis under  
38 C.F.R. § 3.321(b)(2)(1999), is plausible.

2.  The veteran failed to provide evidence requested by the 
RO in connection with his claim within one year of the date 
of request, and failed to report for scheduled VA 
examinations without good cause.

3.  The veteran does not have a running award of VA benefits.


CONCLUSIONS OF LAW

1.  The veteran failed, without good cause, to report for 
scheduled VA examinations in connection with an original 
claim other than an original compensation claim; and that 
claim is denied.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
§§ 3.655(a) and (b) (1999).

2.  The claim for a permanent and total disability rating for 
pension purposes, including on an extraschedular basis under  
38 C.F.R. § 3.321(b)(2)(1999) has been abandoned, and that 
claim is denied.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
§§ 3.158(a) and (b), 3.655(a) and (b) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran served on active duty for 
more than 90 days during a period of war, and his claim for a 
permanent and total disability rating for pension purposes, 
including on an extraschedular basis under  38 C.F.R. 
§ 3.321(b)(2) (1999), is plausible.  

I.  The Evidence

Pursuant to the Board's remand order of March 1996, the RO 
notified the veteran by letter of April 1996 that additional 
information was needed to process his claim, including 
current information concerning his educational and industrial 
background; the names, addresses and dates of treatment for 
all recent health care providers; a medical records release 
authorization for Dr. Swartz; the name and address of the 
state office which handled his Workman's Compensation claim; 
and information as to whether he was in receipt of Social 
Security Administration (SSA) benefits.  No response was 
received to that letter, and it was not returned as 
undeliverable.

In accordance with the Board's Remand order of March 1996, an 
RO letter of June 1996 asked that the SSA provide copies of 
any decision by an administrative law judge and all medical 
records relied upon in connection with the veteran's claim 
and disability benefits awarded.  No response to that letter 
was received. 

A second RO letter was sent to the veteran in June 1996, 
again informing him that additional information was needed to 
process his claim, including current information concerning 
his educational and industrial background; the names, 
addresses and dates of treatment for all recent health care 
providers; a medical records release authorization for Dr. 
Swartz; the name and address of the state office which 
handled his Workman's Compensation claim; and information as 
to whether he was in receipt of Social Security 
Administration (SSA) benefits.  This letter was returned to 
the RO by the postal by the postal service, marked "moved 
not forwardable". 

Follow-up letters to the SSA in September and December 1996 
asking that the SSA provide copies of any decision by an 
administrative law judge and all medical records relied upon 
in connection with the veteran's claim and disability 
benefits awarded received no response.

In a January 1997 memorandum from the SSA, it was stated that 
the veteran did not have a disability file, and that 
Supplemental Security Income (SSI) benefits were being paid 
through the SSA District Office in New Philadelphia, Ohio.  

A Report of Contact (VA Form 119), dated in January 1997, 
shows that a new address was obtained for the veteran in Fort 
Walton Beach, Florida, and that he received his medical care 
at the VA outpatient clinic in Gulfport, Mississippi.  His 
claims folder was transferred to the VARO, St. Petersburg, 
Florida, in February 1997.

By RO letter of March 1997, the veteran was informed that 
additional information was needed to process his claim for a 
permanent and total disability rating for pension purposes.  
He was asked to provide complete asset information for the 
years 1995 and 1996, and his anticipated income for 1997; to 
provide an up-date on his claims with the SSA and for 
Worker's Compensation; and the addresses of the offices 
handling those claims.  He was further asked to submit 
current medical treatment information from non-VA health care 
providers; to submit current medical treatment information 
from his personal physician, including the dates of 
examination, complaints, and complete findings and diagnoses; 
and to complete and submit medical record release 
authorizations for each physician or facility that had 
recently provided treatment.  No response was received to 
that letter, and it was not returned as undeliverable.
VA outpatient treatment records of the veteran, dated from 
March through October 1996, were obtained from the Pensacola 
VA facility.  

A letter from the SSA, dated in March 1997, stated that the 
agency was unable to provide information pertaining to the 
SSA disability claim of the veteran because the SSA number 
was incorrect.  In a June 1997 letter, the RO informed the 
veteran of the SSA statement, and asked that he provide a 
copy of his SSA card so that the needed information could be 
obtained.  No response was received to that request, and the 
letter was not returned as undeliverable.

A VA general medical examination for pension purposes and a 
VA special psychiatric examination were scheduled in May 
1997.  The veteran failed to appear for the scheduled 
examinations, and provided no explanation for that failure to 
appear.  

By letter of July 1998, the veteran's service organization 
representative noted the Board's March 1996 remand, and 
stated that further action was required.  

In August 1998, the claims folder was returned to the 
examining facility, and the veteran was scheduled for a VA 
general medical examination for pension purposes, a VA 
orthopedic examination, and a VA special psychiatric 
examination in September 1998.  The veteran failed to report 
for the scheduled VA examination, without good cause shown. 

By letter of October 1998, the veteran's service organization 
representative again noted the Board's March 1996 remand, and 
asked that the veteran's claim be expedited. 

A rating decision of December 1998 confirmed and continued 
the denial of the veteran's claim for a permanent and total 
disability rating for pension purposes, including on an 
extraschedular basis under  38 C.F.R. § 3.321(b)(2)(1999), 
noting that the veteran had failed to cooperate with the 
processing of his claim by failing to report for scheduled VA 
examinations on two occasions and that he failed to respond 
to RO letters requesting current medical evidence.  That 
document was mailed to the veteran at his address of record.  
No response was received, and that documents not returned as 
undeliverable.

II.  Analysis

Governing law and regulations provide that, except as 
provided in Sec. 3.652 of this part, where evidence requested 
in connection with an original claim, a claim for increase or 
to reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  Should the right to benefits be 
finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of  38 U.S.C.A § 1805 based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. § 3.158(a) (1999).  

In this case, the veteran has failed to provide evidence 
requested in connection with an original claim for a 
permanent and total disability rating for pension purposes, 
including on an extraschedular basis under  38 C.F.R. 
§ 3.321(b)(2)(1999).  In particular, he has failed to provide 
evidence requested by the RO in an April 1996 letter, 
including current information concerning his educational and 
industrial background; the names, addresses and dates of 
treatment for all recent health care providers; a medical 
records release authorization for Dr. Swartz; the name and 
address of the state office which handled his Workman's 
Compensation claim; and information as to whether he was in 
receipt of Social Security Administration (SSA) benefits.  No 
response was received to that letter, and it was not returned 
as undeliverable.

In addition, in a June 1997 letter, the RO asked the veteran 
to provide a copy of his SSA card so that needed information 
could be obtained.  No response was received to that request, 
and the letter was not returned as undeliverable.

Further, the veteran has failed to provide evidence requested 
in connection with that same claim by RO letter of March 
1997, which informed him that additional information was 
needed to process his claim for a permanent and total 
disability rating for pension purposes; that he should 
provide complete asset information for the years 1995 and 
1996, and his anticipated income for 1997; submit an up-date 
on his claims with the SSA and for Worker's Compensation and 
the addresses of the offices handling those claims; that he 
should submit current medical treatment information from non-
VA health care providers, submit current medical treatment 
information from his personal physician, including the dates 
of examination, complaints, and complete findings and 
diagnoses, and complete and submit medical records release 
authorizations for each physician or facility that had 
recently provided treatment.  No response was received to 
that letter, and it was not returned as undeliverable.

As a consequence of the veteran's failure to provide evidence 
requested in connection with an original claim for a 
permanent and total disability rating for pension purposes, 
including on an extraschedular basis under  38 C.F.R. 
§ 3.321(b)(2)(1999), within one year of the date that 
evidence was requested, his claims are considered abandoned.  
38 U.S.C.A. § 501 (West 1991);  38 C.F.R. § 3.158(a) (1999).  
Based upon the foregoing, the claim for a permanent and total 
disability rating for pension purposes, including on an 
extraschedular basis under  38 C.F.R. § 3.321(b)(2)(1999), is 
denied.

Further, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, 
etc.  For purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
§ 3.655(a) (1999).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 U.S.C.A. § 501 (West 1991);  38 C.F.R. 
§ 3.655(b) (1999).  

The record shows that the veteran failed to report for 
scheduled VA examinations in May 1997 and in September 1998 
without just cause or excuse, although he had been informed 
that such examinations were needed to obtain information with 
which to evaluate his claims.  When a claimant fails to 
report for an examination scheduled in conjunction with any 
other original (i.e., noncompensation claim) claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
U.S.C.A. § 501 (West 1991);  38 C.F.R. § 3.655(b) (1999).  

The veteran's claim for a permanent and total disability 
rating for pension purposes, including on an extraschedular 
basis under  38 C.F.R. § 3.321(b)(2)(1999), is denied.


ORDER

The claim for a permanent and total disability rating for 
pension purposes, including on an extraschedular basis under  
38 C.F.R. § 3.321(b)(2)(1999), is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

